   Case 1:19-cv-00761-MN Document 3 Filed 05/01/19 Page 1 of 1 PageID #: 20



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

 EARL M. WHEBY, JR., Individually and On             )
 Behalf of All Others Similarly Situated,            )
                                                     )
                        Plaintiff,                   ) Case No. 1:19-cv-00761-MN
                                                     )
        v.                                           ) CLASS ACTION
                                                     )
 NIGHTSTAR THERAPEUTICS PLC, PAULA                   ) JURY TRIAL DEMANDED
 COBB, DAVID FELLOWS, CHRIS                          )
 HOLLOWOOD, DAVID LUBNER, JAMES                      )
 MCARTHUR, DAVID MOTT, SCOTT                         )
 WHITCUP, and BIOGEN INC.,                           )
                                                     )
                        Defendants.                  )

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Earl M.

Wheby, Jr., (“Plaintiff”) hereby voluntarily dismisses the above-captioned action (the “Action”)

without prejudice. Defendants have filed neither an answer nor a motion for summary judgment

in the Action, and no class has been certified.

 Dated: May 1, 2019                               RIGRODSKY & LONG, P.A.

                                             By: /s/ Brian D. Long
                                                 Brian D. Long (#4347)
 OF COUNSEL:                                     Gina M. Serra (#5387)
                                                 300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                    Wilmington, DE 19801
 Richard A. Maniskas                             Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                 Facsimile: (302) 654-7530
 Berwyn, PA 19312                                Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                       Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                           Attorneys for Plaintiff
